IN THE SUPREME COURT OF TENNESSEE
                          AT KNOXVILLE
                     (HEARD AT CHATTANOOGA)
                                                      FILED
                                                        March 23, 1998
                                            FOR PUBLICATION
                                                   Cecil Crowson, Jr.
                                                      Appellate C ourt Clerk
WAYNE LEE AND                  )            Filed:    March 23, 1998
C. EDDIE SHOFFNER,             )
                               )
      Plaintiffs/Appellees,    )            CLAIBORNE CHANCERY
                               )
v.                             )            Hon. Billy Ray White, Chancellor
                               )
ROBERT TUTTLE, JAMES K. LOOPE, )            No. 03S01-9610-CH-00105
ELEANOR Y. BREEDING,           )
STEWART COLLINGSWORTH, and )
BETTY MANNING,                 )
                               )
      Defendants,              )
                               )
AND                            )
                               )
BILLY RAY CHEEK and            )
BRUCE SEAL,                    )
                               )
      Defendants/Appellants.   )




                      FOR DEFENDANTS/APPELLANTS:

                           A. Benjamin Strand, Jr.
                           Dandridge

FOR APPELLEE LEE:                           FOR APPELLEE SHOFFNER:

Michael G. Hatmaker                         Mark C. Travis
Jacksboro                                   Morristown




                           OPINION


COURT OF APPEALS REVERSED; CASE DISMISSED                        HOLDER, J.
                                          OPINION



       This is an election contest alleging irregularities or mistakes in vote

counting in the 1994 election for Claiborne County Sheriff and Circuit Court

Clerk.1 The issue with which we are confronted is whether votes shall be

recounted when contestants allege that irregularities in vote tallying caused their

defeat. The Court of Appeals ordered a recount pursuant to Blackwood v.

Hollingsworth, 195 Tenn. 427, 260 S.W.2d 164 (1953). Upon review, we

reverse. We distinguish the present case from Blackwood on the basis that

Blackwood dealt with fraud and not mere irregularities or honest mistakes. We

hold that the plaintiffs are not entitled to relief as they have neither shown fraud

nor to a mathematical certainty that but for the irregularities they would have

been victorious.



                                      BACKGROUND



       The plaintiffs, Wayne Lee and Eddie Shoffner, were contestants in the

1994 Claiborne County general election. Plaintiff Lee was a candidate for court

clerk and was defeated by approximately 79 votes. Plaintiff Shoffner was a

candidate for sheriff and was defeated by approximately 169 votes.



       The plaintiffs' complaint alleged that in excess of 8,200 people voted in

the contested election. They further alleged that approximately 2,595 of the total

votes were cast by early or absentee voting. These early or absentee votes

were cast on paper ballots. In addition, the plaintiffs alleged that there was a

"vigorous write-in campaign for the office of Claiborne County Executive." The



       1
            Oral argument was heard in this case in Chattanooga, Hamilton County, Tennessee, as
part of this C ourt’s S.C .A.L.E.S. ( Supreme Court Advancing Lega l Education for Students)
project.

                                               2
write-in campaign coupled with the early or absentee voting led to a high number

of paper ballots. The basis of plaintiffs' suit is that irregularities in the counting of

these paper ballots caused their defeat.



       The machine votes were counted at their respective precincts, and the

paper ballots were taken to the Office of the Election Commission in Claiborne

County. The plaintiffs alleged that conditions at the Office of Election

Commission were intolerable during the paper ballot count. Testimony at trial

indicated that several individuals smoked and that the counting room was poorly

ventilated and lacked air conditioning. There was also a temporary power

outage. While counting ballots, the election judges, registrars, and vote counters

remained in this environment for approximately 30 hours.



       Plaintiffs also alleged that irregularities in ballot counting occurred. An

election judge, Rocky Manning, testified at trial. He stated that ballots were

rejected if a candidate's name had been properly marked and the same

candidate's name was placed in the write-in column of the ballot.2 He estimated

that approximately 20 ballots per district were rejected. Steve Brogan, an

election judge, testified that the rejection policy was applied uniformly to every

ballot and not solely to ballots favoring the plaintiffs.



       The trial court dismissed the plaintiffs' case, holding that the "[p]laintiffs

had failed to establish a prima facie case by failing to show with mathematical

certainty that any irregularity in the election held on August 4, 1994, would have

affected the outcome of the election." The Court of Appeals reversed and held

that a recount should take place. The appellate court quoted Blackwood v.




       2
           Testimony indicates that the ballots were rejected as constituting two votes.

                                                 3
Hollingsworth, 195 Tenn. 427, 260 S.W.2d 164 (1953), in support of its holding.

For the reasons stated below, we reverse the appellate court's judgment.



                                   DISCUSSION



       There are two grounds in Tennessee upon which an election contest may

be predicated. In Forbes v. Bell, 816 S.W.2d 716, 719 (Tenn. 1991), this Court

delineated the grounds for an election contest. In Forbes, we held that a

contestant may either file a suit to be declared a winner or file a suit to have the

election declared void. In an election contest suit, courts are vested with the

statutory authority to: (1) confirm an election; (2) declare an election void; (3)

declare an election a tie; and (4) declare a contestant a winner. Tenn. Code

Ann. § 2-17-112 (1994 Repl.). On appeal to the appellate court, the plaintiffs

requested a recount and did not request that the election be declared void. The

appellate court ordered a recount. Accordingly, our scope of review is whether

the appellate court erred in ordering a recount.



       In a suit to be declared the winner, contestants must show: (1) that the

number of illegal votes exceeded the margin of victory; and (2) that to a

mathematical certainty they would have been victorious had the illegal votes not

been counted. Millar v. Thomas, 657 S.W.2d 750, 751 (Tenn. 1983). To obtain

mathematical certainty, contestants must: (1) specifically identify each illegal

voter; and (2) show for whom the illegal voters voted.



       This Court has also previously recognized that a recount by the trial court

may be ordered where fraud has permeated the election process and it is

impossible for a contestant to show fraud absent a recount. In Blackwood v.

Hollingsworth, 195 Tenn. 427, 260 S.W.2d 164 (1953), the contestant alleged


                                          4
that election officials fraudulently miscalled several hundred legal votes for the

contestee that had been marked for the contestant. We held that when legal

votes were fraudulently miscalled the contestant may be entitled to a recount if

the proof was sufficient to justify going behind the official returns. Factors

justifying a recount in Blackwood were: (1) it was impossible for the contestant

to point out the identity of the legal voters whose ballots had been fraudulently

miscalled; (2) it was impossible to show fraud absent a recount; and (3) the

ballot box had been properly secured and admitted into evidence.



       The appellate court found that the present case was controlled by our

holding in Blackwood. Blackwood, however, held that a recount was appropriate

when legal ballots had been fraudulently miscalled. We are unpersuaded that

Blackwood should stand for the proposition that courts should go behind official

results whenever a contestant alleges irregularities or honest mistakes occurring

during the tallying of legal votes. Such a holding could potentially render every

election subject to both a recount and judicial scrutiny.



       The plaintiffs also cite Dixon v. McClary, 349 S.W.2d 140, 209 Tenn. 81

(1955), in support of their argument. In Dixon, armed men entered the ballot

counting room, attempted to destroy ballots and threatened election officials with

bodily harm. One of the individuals illegally present in the counting room then

marked approximately 98 unopened and uncounted ballots void.



       Dixon is inapposite to the present case. In Dixon, absentee ballots were

marked void and not counted due to duress and threats made by armed

individuals. The ballots voided under duress were subsequently opened and

counted by the trial court. Accordingly, Dixon permitted counting of legal votes

illegally voided during a scheme to defraud an election's results.


                                          5
       Similarly, in Summitt v. Russell, 285 S.W.2d 137 (Tenn. 1955), the

contestant requested a recount alleging "mistakes, and illegal and fraudulent

count in various precincts." Id. at 138. Evidence showed that an election official

"was getting all the votes he could get off the contestant." Id. at 139. Testimony

also indicated that legal votes for the contestant were marked by an election

official for the contestee. The ballot box had been secured and was admitted

into evidence. This Court held that a recount was proper.



       Upon review, we find that the plaintiffs have not met their burden in a suit

to be declared a winner. They have neither alleged that the election was

permeated with fraud nor that illegal votes had been cast. Absent fraud or illegal

votes, courts should strive to refrain from interfering with official election returns.

We, therefore, hold that contestants must show to a mathematical certainty that

but for the mistakes or irregularities they would have been victorious when

election contests are predicated on mere irregularities or honest mistakes in the

tallying of legal votes.



       The plaintiffs' proof is speculative and falls well short of establishing to a

mathematical certainty that they should have been declared the winners. The

record indicates that the rejection policy was uniformly applied to every ballot

and, therefore, had a potentially equal impact on all candidates. One could

assume that the margins of victory for the defendants would be even greater

upon a recount. Accordingly, the plaintiffs' proof is speculative and does not

entitle the plaintiffs to their requested relief.



       The Court of Appeals' decision ordering a recount is reversed and the

plaintiffs' case is dismissed. Costs of this appeal are taxed to the plaintiffs,

Wayne Lee and Eddie Shoffner, for which execution may issue if necessary.


                                             6
                             Janice M. Holder, Justice



    CONCURRING:

    Anderson, C.J.
    Drowota and Birch, JJ.


    SEPARATE CONCURRING OPINION:

    Reid, J.




1
 1                                                                                                                               F O R     P U B L I C A T I O N
 2
 3                                               I N         T H E         S U P R E M E          C O U R T       O F       T E N N E S S E E
 4
 5
 6
                                                                                    A T     K N O X V I L L E                                           FILED
 7
                                                                                                                                                           March 23, 1998
 8
 9
                                                                                                                                                       Cecil Crowson, Jr.
10   W A Y N E           L E E       A N D         C .        E D D I E           S H O F F N E R ,                 (                                   Appellate C ourt Clerk
11                                                                                                                  (
12 P. l a i n t i f f s - A p p e l l e e s ,                                                    (
13                                                                                                                  (        C l a i b o r n e         C h a n c e r y
14                                                                                                                  (
15   v .                                                                                                            (        H o n . B i l l y           J o e     W h i t e ,
16                                                                                                                  (        C h a n c e l l o r
17                                                                                                                  (
18   R   O   B   E   R T T U T T L         E ,         J A M E S            K .     L O O P E ,                     (        N o .     0 3 S 0 1 - 9 6 1 0 - C H -
19   0   0   1   0   5
20   E   L   E   A   N O R Y . B           R E E D I N G , S T E W A R T                                            (
21   C   O   L   L   I N G S W O R T       H , B E T T Y M A N N I N G ,                                            (
22   B   I   L   L   Y R A Y C H           E E K A N D B R U C E S E A L ,                                          (
23                                                                                                                  (
24                     D e f e n d a n t s - A p p e l l a n t s .                                                  (
25
26
27
28
29
30                                                                          C O N C U R R I N G            O P I N I O N
31
32
33
34                                   I     c o n c u r               w i t h        t h e       c o n c l u s i o n            t h a t     t h e       c o n t e s t a n t s

35   c a n n o t             p r e v a i l             i n       t h i s          e l e c t i o n           c o n t e s t        s u i t .         I     w r i t e

36   s e p a r a t e l y                 t o       e x p a n d              u p o n       s o m e         p o i n t s        w h i c h     a r e       n o t ,     i n     m y

37   v i e w ,           a d e q u a t e l y                  d e v e l o p e d             i n       t h e       m a i n      o p i n i o n .

38

39                                   T h e         p l e a d i n g s                i n     a      s u i t        t o     c o n t e s t      a n       e l e c t i o n

40   a r e           c r i t i c a l l y               i m p o r t a n t ,                p a r t i c u l a r l y              t h e     a l l e g a t i o n s           o f

41   f a c t           o n     w h i c h           t h e         c l a i m          f o r       r e l i e f         i s      b a s e d     a n d       t h e     r e l i e f

42   s o u g h t .               A       c o n t e s t               m a y        b e     b a s e d         o n     t h e      a l l e g a t i o n         t h a t       t h e

43   e l e c t i o n             w a s         v a l i d             a s      w e l l       a s       t h e       a l l e g a t i o n        t h a t       t h e




                                                                                                  - 8 -
 1   e l e c t i o n         w a s       v o i d .         T h e       c o n t e s t a n t             m a y       l i m i t       t h e       r e l i e f

 2   s o u g h t       t o     a     d e t e r m i n a t i o n             t h a t         t h e       c o n t e s t a n t             i s     e n t i t l e d

 3   t o     b e     d e c l a r e d         t h e       w i n n e r       o f      t h e        e l e c t i o n           o r     t o       a n

 4   a d j u d i c a t i o n             t h a t     t h e       e l e c t i o n           i s       v o i d .           T e n n .       C o d e       A n n .       §

 5                         2 - 1 7 - 1 1 2         ( 1 9 9 4 ) .           T h e       c o n t e s t a n t               m a y     s e e k         r e l i e f       i n

 6   t h e     a l t e r n a t i v e ,             t h a t       t h e     c o n t e s t a n t               b e     d e c l a r e d           t h e       w i n n e r

 7   o r     t h a t       t h e     e l e c t i o n         b e       d e c l a r e d           v o i d .           A     c o n t e s t a n t             m a y

 8   a l s o       s e e k     a     r e c o u n t         o f     t h e     b a l l o t s             c a s t       i n       t h e     e l e c t i o n .

 9   H o w e v e r ,         t h e       r e l i e f       s o u g h t       m u s t           b e     c o n s i s t e n t             w i t h       t h e

10   a l l e g a t i o n s           o f     f a c t ,       a n d ,       i f      t h e        a l l e g a t i o n s             o f       f a c t       a n d

11   t h e     r e l i e f         s o u g h t       a r e       n o t     c o n s i s t e n t ,               t h e       s u i t       m a y       b e

12   d i s m i s s e d         f o r       f a i l u r e         t o     s t a t e         a     c a u s e         o f     a c t i o n         o n     w h i c h

13   r e l i e f       c a n       b e     g r a n t e d .             T e n n .       R .       C i v .       P .       1 2 . 0 2 ( 6 ) .             I f     t h e

14   p r o o f       d o e s       n o t     s u p p o r t         t h e     r e l i e f             s o u g h t ,         t h e       s u i t       w i l l       b e

15   d i s m i s s e d ,           e v e n       t h o u g h       t h e     p r o o f           m a y       s u p p o r t         r e l i e f         w h i c h

16   i s     n o t     s o u g h t .             F o r     i n s t a n c e ,           t h e         c o n t e s t a n t           i n       F o r b e s       v .

17   B e l l ,       8 1 6     S . W . 2 d         7 1 6     ( T e n n .         1 9 9 1 ) ,           s o u g h t         a     d e c l a r a t i o n

18   t h a t       s h e     w a s       t h e     w i n n e r         u p o n      t h e        a l l e g a t i o n s             t h a t         “ t h e

19   w h o l e s a l e         d i s r e g a r d           o f     t h e     e l e c t i o n             l a w s ”         r e s u l t e d           i n     8 6 1

20   i l l e g a l         b a l l o t s .           T h e       C o u r t       n o t e d           t h a t       b e c a u s e         t h e

21   c o m p l a i n t         d i d       n o t     s e t       f o r t h       t h e         n u m b e r         o f     v o t e s         e a c h

22   c a n d i d a t e         r e c e i v e d           “ w e     h a v e       n o       w a y       o f     d e t e r m i n i n g               w h e t h e r

23   t h e     n u m b e r         o f     a l l e g e d l y           i l l e g a l           v o t e s       e q u a l s         o r       e x c e e d s         t h e

24   m a r g i n       o f     [ t h e       c o n t e s t e e ’ s ]             v i c t o r y . ”                 T h e       C o u r t       h e l d ,

25   “ [ t ] h i s         o m i s s i o n         a l o n e       i s     f a t a l           t o     F o r b e s ’ s           c l a i m         t h a t     s h e

26   s h o u l d       b e     d e c l a r e d           t h e     d u l y       e l e c t e d           w i n n e r ”           a n d       a f f i r m e d




                                                                                   - 9 -
 1   t h e     d i s m i s s a l             o f     t h e       c o m p l a i n t             f o r       f a i l u r e           t o       s t a t e       a     c a u s e

 2   o f     a c t i o n .           I d .         a t     7 1 9 .

 3

 4                           T h e           c o n t e s t a n t             c a n n o t           b e     d e c l a r e d             t h e     w i n n e r         u p o n

 5   t h e     a l l e g a t i o n               t h a t       t h e     e l e c t i o n             w a s       v o i d ;         t h e       o n l y       r e l i e f

 6   a v a i l a b l e       i s         a       n e w     e l e c t i o n .              I n        E m e r y           v .     R o b e r t s o n           C o .

 7   E l e c t i o n       C o m m ’ n ,             5 8 6       S . W . 2 d         1 0 3         ( T e n n .           1 9 7 9 ) ,         t h e     e l e c t i o n

 8   w a s     d e c l a r e d           v o i d         a n d     a     n e w       e l e c t i o n             o r d e r e d           u p o n       t h e

 9   a l l e g a t i o n         a n d           p r o o f       t h a t       f r a u d           o r     o t h e r           i l l e g a l i t y           s o

10   p e r m e a t e d       t h e           e l e c t i o n           a s     t o     r e n d e r           t h e         r e s u l t s         i n c u r a b l y

11   u n c e r t a i n .

12
13
14                                               T h e     c   o u r t   s m     a y     a     l   s o     v o   i   d   e l     e c   t i o n s
15                           u   p   o   n       a s     u f   f i c i   e n t     q   u a     n   t u m     o   f     p r o     o f     t h a t
16                           f   r   a   u   d     o r     i   l l e g   a l i   t y     s     o     p e   r m   e   a t e d       t   h e
17                           c   o   n   d   u   c t     o f     t h e     e l   e c   t i     o   n a     s     t   o r e       n d   e r i t
18                           i   n   c   u   r   a b l   y     u n c e   r t a   i n   ,       e   v e n     t   h   o u g h       i   t
19                           c   a   n   n   o   t b     e     s h o w   n t     o     a       m   a t h   e m   a   t i c a     l
20                           c   e   r   t   a   i n t   y     t h a t     t h   e     r e     s   u l t     m   i   g h t       h a   v e
21                           b   e   e   n       d i f   f e   r e n t   .
22
23
24
25   I d .     a t   1 0 9 .             I n       S h o a f       v .       B r i n g l e ,             1 9 2       T e n n .         6 9 5 ,       2 4 1       S . W . 2 d

26   8 3 2     ( 1 9 5 1 ) ,         t h e         c o n t e s t a n t           s o u g h t             a l t e r n a t i v e               r e l i e f ,

27   e i t h e r     t h a t         t h e         c o n t e s t a n t           b e      d e c l a r e d                t h e     p a r t y         e l e c t e d       o r

28   a     d e c l a r a t i o n             t h a t       t h e       e l e c t i o n             w a s     v o i d .             T h e       C o u r t         f o u n d

29   t h a t     t h e     p r o o f             d i d     n o t       s u p p o r t           t h e       c l a i m           t h a t       t h e

30   c o n t e s t a n t         w a s           e n t i t l e d         t o     b e      d e c l a r e d                t h e     w i n n e r         b u t       t h a t

31   t h e     e l e c t i o n           w a s       r e n d e r e d           v o i d         b y       t h e       f r a u d u l e n t             a n d

32   i l l e g a l       a c t s         o f       t h e       e l e c t i o n         o f f i c i a l s .                     T h e     C o u r t       s t a t e d :

33




                                                                                     - 1 0 -
 1                                             S   u   c   h a     l l   e   g   a   t   i o n s      i   n      t   h   e     b i   l l     a s
 2                             “   m   a   n y     l   e   g a l     v   o   t   e   s   ” a n      d     “ m    a   n   y     v o   t e   s ”     a n d
 3                             s   u   c   h g     e   n   e r a   l     s   t   a   t   e m e n    t s     a    r   e       e t
                                                                                                                               n     i r   e l y
 4                             t   o   o     g e   n   e   r a l     u   n   d   e   r     t h e      g   r o    u   n
                                                                                                                     d         t h   a t     t h   e
 5                             e   l   e   c t i   o   n     w a   s     v   a   l   i   d .        M a   l o    n   e
                                                                                                                     y         v .     C   o l l   i e r
 6                             [   1   1   2 T     e   n   n .     7 8   ,       8   3     S . W    .     6 6    7   (       1 0
                                                                                                                               9     4 )   ] .     B u t
 7                             w   h   e   n w     e       c o m   e     t   o       c   o n s i    d e   r      t h e         g r   o u   n d
 8                             t   h   a   t t     h   e     e l   e c   t   i o     n     w a s      v   o i    d   b       e a
                                                                                                                               c     u s   e o     f
 9                             t   h   e     f r   a   u   d u l   e n   t     a     n   d i l      l e   g a    l   a       c s
                                                                                                                               t       o   f
10                             t   h   o   s e     h   o   l d i   n g       t h     e     e l e    c t   i o    n   s       u h
                                                                                                                               c       g   e n e   r a l
11                             a   l   l   e g a   t   i   o n s     i   f     s     u   p p o r    t e   d      b y         a y
                                                                                                                               n
12                             s   p   e   c i f   i   c   a l l   y     s   t a     t   e d f      a c   t s      m a       y b     e t a k e n
13                             i   n   t   o c     o   n   s i d   e r   a   t i     o   n .        T h   e      a l l       e g a   t i o n s o f
14                             f   r   a   u d     m   u   s t     b e       s u     p   p o r t    e d     b    y s         o m e
15                             s   p   e   c i f   i   c     a l   l e   g   a t     i   o n o      f     f a    c t .
16
17
18
19   I d .     a t     8 3 5 .             I n     M i l l a r           v .         T h o m a s ,           6 5 7           S . W . 2 d         7 5 0     ( T e n n .

20   1 9 8 3 ) ,       t h e       C o u r t           r e a f f i r m e d                 t h e       h o l d i n g               i n     E m e r y       v .

21   R o b e r t s o n         C o .         E l e c t i o n             C o m m ’ n             t h a t         a n         e l e c t i o n           c a n     b e     f o u n d

22   v o i d       u p o n     a       s h o w i n g           “ t h a t             f r a u d         o r       i l l e g a l i t y               s o     p e r m e a t e d

23   .   .     .     t h e     e l e c t i o n               a s     t o         r e n d e r           i t       i n c u r a b l y               u n c e r t a i n ,

24   e v e n       t h o u g h         i t       c a n n o t         b e         s h o w n          t o      a       m a t h e m a t i c a l               c e r t a i n t y

25   t h a t       t h e     r e s u l t           m i g h t         h a v e             b e e n       d i f f e r e n t . ”                     M i l l a r       v .

26   T h o m a s ,         6 5 7       S . W . 2 d           a t     7 5 1           ( q u o t i n g             E m e r y ,             5 8 6     S . W . 2 d         a t

27   1 0 9 ) .         I n     M i l l a r ,               t h e     c o n t e s t a n t ,                   w h o           w a s       d e f e a t e d         b y     a

28   m a r g i n       o f     1 6 2         v o t e s ,           s o u g h t             a     d e c l a r a t i o n                   t h a t       t h e     e l e c t i o n

29   w a s     v o i d       u p o n         t h e         a l l e g a t i o n                 t h a t       2 5 1           a b s e n t e e           b a l l o t s         w e r e

30   i l l e g a l .           T h e         C o u r t         a f f i r m e d                 t h e      t r i a l            j u d g e ’ s           f i n d i n g         t h a t

31   t h e     t e c h n i c a l             d i s c r e p a n c i e s                     s h o w n         b y         t h e       c o n t e s t a n t           d i d       n o t

32   r e n d e r       t h e       b a l l o t s             v o i d         a n d         d i s m i s s e d                 t h e       c o n t e s t a n t ’ s

33   s u i t .

34




                                                                                          - 1 1 -
 1                             A n         e l e c t i o n               m a y     a l s o           b e     d e c l a r e d                 v o i d       i n     t h e

 2   a b s e n c e       o f       a l l e g a t i o n s                   a n d     p r o o f             o f       p e r v a s i v e               f r a u d       o r

 3   i l l e g a l i t y .                 A n       e l e c t i o n             m a y       b e         d e c l a r e d               v o i d       u p o n

 4   a l l e g a t i o n           a n d           p r o o f           t h a t     t h e         n u m b e r             o f         i n v a l i d         b a l l o t s

 5   t a l l i e d       e q u a l s               o r     e x c e e d s           t h e         m a r g i n             w h e r e b y             t h e       c o n t e s t a n t

 6   w a s     d e c l a r e d             t h e         w i n n e r .

 7

 8                                                 T h   e     r   e
                                                                   p     o r t e   d     d   e   c   i   s i o   n s         o   f   t h i     s
 9                             S   t   a   t   e     u   n i   f   o
                                                                   r     m l y     a u   t   h   o   r   i z e     t     h   e     c o u r     t s       t o
10                             v   o   i   d       a n     e   l   e
                                                                   c     t i o n     w   h   e   r   e     t h   e       e   v   i d e n c     e
11                             r   e   v   e a     l s     t   h   a
                                                                   t       t h e     n   u   m   b   e   r o     f       i   l   l e g a l
12                             b   a   l   l o     t s     c   a   s
                                                                   t       e q u   a l   s       o   r     e x   c e     e   d   s t h e
13                             d   i   f   f e     r e   n c   e   b     e t w e   e n     t     h   e     t w   o       c   a   n d i d a     t e s
14                             r   e   c   e i     v i   n g     t h     e m o     s t     v     o   t   e s .           T   h   e r u l       e i s
15                             b   a   s   e d       u   p o   n t       h e r     a t   i o     n   a   l e     t   h   a   t     i f a       l l o f
16                             t   h   e     i     l l   e g   a l       v o t e   s     h a     d       b e e   n       c   a   s t f o       r t h e
17                             u   n   s   u c     c e   s s   f u l       c a n   d i   d a     t
                                                                                                 e         t h   e       r   e   s u l t       w o u l d
18                             h   a   v   e       b e   e n     c h     a n g e   d .           I
                                                                                                 n         S o   u   t   h   a   l l v .
19                             B   i   l   l i     n g   s ,     2 1     3 T e     n n   .       2
                                                                                                 8       0 ,     3   7   5       S . W . 2     d     8 4 4
20                             (   1   9   6 3     ) ,     M   r .       J u s t   i c   e       W
                                                                                                 h       i t e   ,       w   r   i t i n g         f o r
21                             t   h   e     C     o u   r t   , s       u g g e   s t   s       t
                                                                                                 h       a t     s u     c   h     a
22                             m   a   t   h e     m a   t i   c a l       p u r   g i   n   g o         f v     o t     e   s     r e n d     e r s
23                             t   h   e     e     l e   c t   i o n       v o i   d     b   e c a       u s e     o     f       t h e
24                             u   n   c   e r     t a   i n   t y       o f r     e s   u   l t .           I   d .         3   7 5 S .       W . 2 d
25                             a   t       8 5     0 .
26
27
28
29   E m e r y     v .     R o b e r t s o n                   C o .       E l e c t i o n               C o m m ’ n ,               5 8 6     S . W . 2 d         a t     1 0 8 -

30   0 9       ( c i t a t i o n s                 o m i t t e d ) .               T h e s e             d e c i s i o n s               a l s o         s h o w     t h a t

31   t h e     c a u s e       o r         n a t u r e             o f     t h e     e r r o r             o r       i r r e g u l a r i t y                   t h a t

32   r e n d e r s       t h e         b a l l o t s               i n v a l i d         i s         n o t       d e t e r m i n a t i v e ;                     t h e y     m a y

33   b e     i n v a l i d         b e c a u s e               o f       f r a u d ,         h o n e s t             m i s t a k e ,               o r

34   c a r e l e s s n e s s .

35

36                             A       c o n t e s t a n t                 c a n     a s s e r t             t h e           r i g h t         t o       b e     d e c l a r e d

37   t h e     w i n n e r         o n l y           u p o n           t h e     a l l e g a t i o n                 t h a t           t h e       e l e c t i o n         w a s




                                                                                         - 1 2 -
 1   v a l i d .           T h e       c l a i m               t o       t h e         o f f i c e         f o r       w h i c h           t h e           c o n t e s t a n t

 2   w a s     a     c a n d i d a t e                 m u s t           b e       b a s e d         u p o n       a l l e g e d               e r r o r s           r e g a r d i n g

 3   s p e c i f i c a l l y               i d e n t i f i e d                     b a l l o t s           a n d       m a y       r e l a t e               t o     t h e

 4   i n c l u s i o n         o f         i n v a l i d                 b a l l o t s ,             t h e       e x c l u s i o n                 o f       v a l i d

 5   b a l l o t s ,         e r r o r s               i n       t a l l y i n g               v a l i d         b a l l o t s             a n d           o t h e r     e r r o r s

 6   r e l a t i n g         t o       s p e c i f i c a l l y                         i d e n t i f i e d             b a l l o t s .                     A c c o r d i n g l y ,

 7   t h e     c o n t e s t a n t                 i s         e n t i t l e d               t o     b e     d e c l a r e d               t h e           w i n n e r       o f     t h e

 8   e l e c t i o n         o n l y           u p o n           a l l e g a t i o n                 a n d       p r o o f         t h a t             t h e       c o r r e c t i o n

 9   o f     e r r o r s       r e l a t i n g                   t o         t h e       s p e c i f i c a l l y                 i d e n t i f i e d                 b a l l o t s

10   w i l l       r e s u l t         i n         t h e         c o n t e s t a n t                 r e c e i v i n g             a       m a j o r i t y             o f     t h e

11   v a l i d       b a l l o t s             c a s t .                 T h e         r u l e       w a s       c l e a r l y             s e t           f o r t h     i n

12   S h o a f       v .     B r i n g l e ,                   2 4 1         S . W . 2 d           8 3 2     ( T e n n .           1 9 5 1 ) ,               w h e r e       t h e

13   C o u r t       s t a t e d :

14

15                                                 W   h   e   n     w e       c   o   n s   i d e r       t h   i s       c   a s e       f r o m
16                             t   h   e       a   s   p   e   c t     t     h a   t     i   t w a       s a       v   a   l   i d     e   l e c t i o n
17                             a   n   d       t   h   a   t     t   h e       p   e   t i   t i o n     e r ,     c   o   n   t e s   t   a n t ,
18                             h   a   d       r   e   c   e   i v   e d       m   o   r e     v o t     e s     t h   a   n     t h   e
19                             c   o   n   t   e   s   t   e   e     i t       b   e   c o   m e s       n e c   e s   s   a   r y     f   o   r       t h e
20                             c   o   n   t   e   s   t   a   n t     t     o     s   h o   w o n         t h   e     f   a   c e     o   f       h   i s
21                             p   e   t   i   t   i   o   n     o   r       c o   m   p l   a i n t       t h   a t       t   h e     i   l   l   e   g a l
22                             v   o   t   e   s       c   a   s t     s     h o   u   l d     b e       t h r   o w   n       o u t       a   n   d
23                             t   h   a   t       w   h   e   n     t h     i s       i s     d o n     e t     h a   t       t h e       v   o   t   e
24                             t   h   a   t       h   e       r e   c e     i v   e   d     p l u s       t h   e     l e     g a l       v   o   t   e s
25                             o   f       w   h   i h c         h   e       c l   a   i m   s t o         h a   v e     b     e e n
26                             d   e   p   r   i   v d e         w   a s       g   r   e a   t e r       t h a   n     t h     a t     o f t           h   e
27                             c   o   n   t   e   s e t       e .           I n       m a   k i n g       t h   e s   e       a l l   e g a t         i   o n s
28                             i   t       w   a   s n         e c   e   s   s a   r   y     t h a t       t h   e     c o     n t e   s t a n         t
29                             s   p   e   c   i   f
                                                   i c         a l   l   y     p   o   i n   t o u       t e     a c   h       a n d     e v e         r   y
30                             v   o   t   e       t
                                                   h a         t     w   a   s     f   r a   u d u l     e n t   l y     o     r i     l l e g         a   l l y
31                             c   a   s   t       o
                                                   n           b e   h   a   l f       o f     t h e       c o   n t   e s     t e e     a n d
32                             a   g   a   i   n t s           h i   m       a n   d     t   h a t       t h e     t   o t     a l     o f t           h e s e
33                             v   o   t   e   s w h           e n       t   a k   e   n     f r o m       t h   e     c o     n t e   s t e e           a n d
34                             a   d   d   e   d t o             h   i   m     w   o   u l   d g i       v e     h i   m       a m     a j o r         i t y .
35                             U   n   d   e   r t h           e     f   a   c t   u   a l     s i t     u a t   i o   n       a s     s e t
36                             f   o   r   t   h i n             t   h   i   s     b   i l   l t h       e c     o n   t e     s t a   n t f           a i l s
37                             t   o       s   h o w           s p   e   c   i f   i   c a   l l y       t h a   t     t h     e n     u m b e         r o f
38                             v   o   t   e   s c a           s t       i   l l   e   g a   l l y       h e r   e     i f       t h   r o w n           o u t




                                                                                               - 1 3 -
 1                             w   o   u   l   d       g   i v   e     h   i m       a     m   a   j o r     i t y .         T   h e r e f     o r e ,
 2                             w   h   e   n       w   e     c   o   m e     t   o       p u   r   g i n     g t h e         p   o l l s       t h e
 3                             c   o   n   t   e   s   t   a n   t     f   a i   l   s     t   o     s u     s t a i n       h   i s
 4                             p   o   s   i   t   i   o   n     t   h a   t     t   h   e r   e     w a     s a v a         l   i d
 5                             e   l   e   c   t   i   o   n     a   n d     t   h   a   t     h   e r       e c e i v e     d     a
 6                             m   a   j   o   r   i   t   y     o   f     t h   e       v o   t   e s .         I t t       h   u s a p       p e a r s
 7                             a   n   d       t   h   e   r e       i s     n   o   t   h i   n   g e       l s e t h       a   t c a n         b e
 8                             d   o   n   e       b   u   t     t   o     h o   l   d     t   h   a t       t h e d e       m   u r r e r       o n
 9                             t   h   i   s       f   e   a t   u   r e     o   f       t h   e     c a     s e s h o       u   l d h a       v e
10                             b   e   e   n       s   u   s t   a   i n   e d     b     y     t   h e       C h a n c e     l   l o r a       n d
11                             t   h   e       s   u   i   t     d   i s   m i   s s     e d       a s       t o t h i       s     b r a n     c h o f
12                             t   h   e       l   a   w   s u   i   t .
13
14
15
16   I d .     a t     8 3 3 .

17

18                             T h e           c o n t e s t a n t                   m a y         i n       c e r t a i n           l i m i t e d

19   c i r c u m s t a n c e s                 b e         e n t i t l e d               t o       a     r e c o u n t           o f     t h e       b a l l o t s ,         e v e n

20   t h o u g h       t h e       a l l e g a t i o n s                       w o u l d           n o t       e n t i t l e           t h e     c o n t e s t a n t           t o

21   b e     d e c l a r e d           t h e           w i n n e r .                 U p o n           a l l e g a t i o n s             a n d       p r o o f       t h a t

22   t h e r e       w e r e       e r r o r s               o r         i r r e g u l a r i t i e s                     r e l a t i n g         t o       t h e

23   t a l l y i n g       o f         b a l l o t s                 p r o p e r l y               v o t e d ,           t h a t       t h e     b a l l o t s         h a v e

24   b e e n     s e c u r e l y               p r e s e r v e d                 a n d         t h a t         t h e       n u m b e r         o f     b a l l o t s         n o t

25   p r o p e r l y       t a l l i e d                   e q u a l s           o r       e x c e e d s             t h e       m a r g i n         o f     v i c t o r y ,

26   t h e     c o u r t       m a y           o r d e r             a     r e c o u n t               o f     t h e       b a l l o t s .             I f ,       u p o n

27   r e c o u n t ,       t h e           c o n t e s t a n t                   r e c e i v e s               a     m a j o r i t y           o f     t h e       v a l i d

28   b a l l o t s       c a s t ,             t h e         c o n t e s t a n t                   w i l l         b e     d e c l a r e d           t h e     w i n n e r .

29   I n     B l a c k w o o d             v .         H o l l i n g s w o r t h ,                       1 9 5       T e n n .         4 2 7 ,       2 6 0     S . W . 2 d

30   1 6 4     ( 1 9 5 3 ) ,           i n         w h i c h             t h e       m a r g i n             o f     v i c t o r y         w a s       1 5 9       v o t e s ,

31   t h e     c o n t e s t a n t                 s o u g h t             a     r e c o u n t               o f     t h e       b a l l o t s         o n     t h e

32   a l l e g a t i o n           t h a t             m o r e           t h a n         s e v e r a l             h u n d r e d         l e g a l         v o t e s     c a s t

33   f o r     t h e     c o n t e s t a n t                     w e r e         f r a u d u l e n t l y                   c a l l e d         b y     t h e       e l e c t i o n

34   o f f i c i a l       a n d           c r e d i t e d                 t o       t h e         c o n t e s t e e .                 T h e     C o u r t




                                                                                               - 1 4 -
 1   o v e r r u l e d       t h e           c o n t e s t e e ’ s             d e m u r r e r             a n d         h e l d           t h a t       t h e   t r i a l

 2   c o u r t     w o u l d         b e       j u s t i f i e d           i n       r e c o u n t i n g                 t h e         v o t e s ,         u p o n

 3   p r o o f     t h a t       t h e r e           h a d     b e e n         n o     t a m p e r i n g                 w i t h           t h e s e       b a l l o t s

 4   i n   t h e     m e a n t i m e .                 I n     d i s t i n g u i s h i n g                     t h e         s i t u a t i o n             i n

 5   B l a c k w o o d       f r o m           t h a t       i n       S h o a f       v .         B r i n g l e ,               t h e       C o u r t       s t a t e d :

 6

 7                                             I n     c o n s     i   d e r   i n g     w     h   e   t h e   r     t   h   e
 8                           a   l   l   e   g a t   i o n s       o   f t     h e     p e     t   i   t i o   n     w   e   r e
 9                           s   u   f   f   i c i   e n t t       o     w i   t h s   t a     n   d     d e   m   u r   r   e r ,         t h i s
10                           c   a   s   e     m u   s t n o       t     b e     c o   n f     u   s   e d     w   i t   h     o n     e     i n
11                           w   h   i   c   h i     t i s         s   o u g   h t     t o         o   v e r   c   o m   e     t h     e
12                           o   f   f   i   c i a   l r e t       u   r n s     b y     a     l   l   e g i   n   g     t   h a t
13                           i   l   l   e   g a l     v o t e     s     a r   e i     n c     l   u   d e d       t h   e   r e i     n i n         a
14                           n   u   m   b   e r     s u f f i     c   i e n   t t     o       r   e   v e r   s   e     t   h e       r e s u l     t
15                           w   h   e   n     t h   e o f f       i   c i a   l r     e t     u   r   n s     a   r e       p u r     g e d o       f
16                           s   u   c   h     v o   t e s .           I n     t h a   t       s   i   t u a   t   i o   n   , a       s h e l       d
17                           i   n       S   h o a   f v .         B   r i n   g l e   ,       1   9   2 T     e   n n   .     6 9     5 , 2 4       1
18                           S   .   W   .   2 d     8 3 2 ,       t   h e     c o n   t e     s   t   a n t       m u   s   t
19                           s   p   e   c   i f i   c a l l y         p o i   n t     o u     t       t h e       a l   l   e g e     d l y
20                           i   l   l   e   g a l     v o t e     s     c a   s t     f o     r       t h e       c o   n   t e s     t e e .
21                           O   t   h   e   r w i   s e , t       h   e r e     w o   u l     d       b e     n   o     b   a s i     s u p o n
22                           w   h   i   c   h t     o d e t       e   r m i   n e     f o     r       w h o   m     t   h   o s e
23                           i   l   l   e   g a l     v o t e     s     w e   r e     c a     s   t   .       I   n     t   h e
24                           i   n   s   t   a n t     c a s e         t h e     c o   n t     e   s   t i     s     b   a   s e d       u p o n
25                           t   h   e       a l l   e g a t i     o   n t     h a t     m     o   r   e t     h   a n       s e v     e r a l
26                           h   u   n d     r e d     l e g a     l     v o   t e s     c     a   s   t f     o   r     t   h e
27                           c   o   n t     e s t   a n t w       e   r e     f r a   u d     u   l   e n t   l   y     c   a l l     e d b y
28                           t   h   e       e l e   c t i o n         o f f   i c i   a l     s       a n d       c r   e   d i t     e d t o
29                           t   h   e       c o n   t e s t e     e   .       O n c   e       a       b a l   l   o t       i s       p l a c e d
30                           i   n     t     h e     b o x t       h   e r e     i s     n     o       w a y       o f
31                           a   s   c e     r t a   i n i n g         t h e     i d   e n     t   i   t y     o   f     t   h   e p       e r s o n
32                           w   h   o       c a s   t i t .             T h   e r e   f o     r   e   , t     o     r   e   q   u i r     e t h e
33                           c   o   n t     e s t   a n t t       o     a l   l e g   e       i   n     h e   r     p   e   t   i t i     o n
34                           t   h   e       i d e   n t i t y         o f     t h e     v     o   t   e r     w   h o   s   e     b a     l l o t
35                           w   a   s       f r a   u d u l e     n   t l y     c a   l l     e   d     f o   r     t   h   e
36                           c   o   n t     e s t   e e , t       h   o u g   h c     a s     t       f o r       c o   n   t e   s   t a n   t ,
37                           w   o   u l     d b     e t o         r   e q u   i r e     o     f       t h e       c o   n   t e   s   t a n   t
38                           t   h   a t       w h   i c h i       s     i m   p o s   s i     b   l   e .         B u   t     i   f     t h   e
39                           p   r   o o     f b     e s u f       f   i c i   e n t     t     o       j u s   t   i f   y     t   h   e
40                           C   o   u r     t i     n g o i       n   g b     e h i   n d         t   h e     o   f f   i   c i   a   l
41                           r   e   t u     r n s     a n d       s   u f f   i c i   e n     t       t o     c   o n   c   l u   d   e t     h a t
42                           a   n     u     n a u   t h o r i     z   e d     a p p   r o     a c     h t     o     t   h   e     b   a l l   o t s
43                           i   n     t     h e     b o x h       a   s b     e e n     s     u f     f i c   i   e n   t   l y
44                           g   u   a r     d e d     a g a i     n   s t ,     t h   e n       t     h e     r   e c   o   u n   t o f
45                           t   h   e s     e b     a l l o t     s     e s   t a b   l i     s h     e s     t   h e       t r   u t h o r




                                                                                     - 1 5 -
1                              f a l s i t y o f               t h e c h a r g e             m a d e       a s     t o
2                              m i s c a l l i n g             b a l l o t s .
3
4
5
6    I d .     a t     1 6 6 .         S e e         a l s o       D i x o n     v .       M c C l a r y ,         2 0 9     T e n n .       8 1 ,       3 4 9

 7   S . W . 2 d       1 4 0       ( 1 9 6 1 ) ;         S u m m i t t         v .     R u s s e l l ,           1 9 9     T e n n .     1 7 4 ,         2 8 5

 8   S . W . 2 d       1 3 7       ( 1 9 5 5 ) .

 9

10                             I n     t h e i r         b r i e f ,         t h e     p l a i n t i f f s           s t a t e       t h a t       t h e y

11   a r e     n o t     s e e k i n g           t o     h a v e       t h e     e l e c t i o n           d e c l a r e d         v o i d .           T h e

12   c o n t e s t a n t s           a l l e g e ,           i n     e f f e c t ,         t h a t       t h e     e l e c t i o n       w a s         v a l i d

13   a n d     t h e y       s e e k       a     r e c o u n t i n g           o f     t h e       b a l l o t s .           T h e     c o n t e s t a n t s

14   a l l e g e       s p e c i f i c a l l y               t h a t       t h e r e       w e r e       i r r e g u l a r i t i e s             i n     t h e

15   c o u n t i n g         o f     t h e       b a l l o t s .             E a c h       c o n t e s t a n t           c o n t e n d s         t h a t       a

16   r e c o u n t i n g           w i l l       s h o w       t h a t       t h e     c o n t e s t a n t           r e c e i v e d         a

17   m a j o r i t y         o f     t h e       v a l i d         b a l l o t s       c a s t .           T h e     o n l y       e v i d e n c e           o n

18   t h i s     i s s u e         w a s       t h e     e s t i m a t e         b y       o n e     e l e c t i o n         j u d g e       t h a t

19   “ a p p r o x i m a t e l y               2 0     b a l l o t s         p e r     d i s t r i c t ”           i n     a l l     n i n e

20   d i s t r i c t s         w e r e         i n v a l i d l y           r e j e c t e d ,         a n d       t h e     t e s t i m o n y           o f

21   a n o t h e r       j u d g e         t h a t       t h e       r e j e c t i o n         p r a c t i c e           w a s     a p p l i e d         t o

22   b a l l o t s       c a s t       f o r         t h e     c o n t e s t e e s           a s     w e l l       a s     f o r     t h e

23   c o n t e s t a n t s           b u t       i t     w a s       p o s s i b l e         t h a t       i f     t h e     r e j e c t e d

24   b a l l o t s       w e r e       c o u n t e d ,             t h e     r e s u l t s         o f     t h e     e l e c t i o n         w o u l d

25   h a v e     b e e n       d i f f e r e n t .                   T h i s     t e s t i m o n y           i s     n o t       s u f f i c i e n t l y

26   p r o b a t i v e         t o     e s t a b l i s h             t h a t     t h e       c l a i m e d         e r r o r s       e x c e e d         t h e

27   m a r g i n s       o f       v i c t o r y .             T h e       r e c o r d       s u p p o r t s         t h e       f i n d i n g         t h a t

28   t h e     b a l l o t s         w e r e         s e c u r e l y         p r e s e r v e d           a n d     t h a t       t h e r e       w e r e

29   e r r o r s       i n     t a l l y i n g           t h e       v o t e s .           H o w e v e r ,         i t     d o e s     n o t




                                                                                 - 1 6 -
 1   e s t a b l i s h       t h a t       t h e     n u m b e r       o f     b a l l o t s       i m p r o p e r l y           t a l l i e d

 2   e q u a l s     o r     e x c e e d s         t h e     m a r g i n s        o f      v i c t o r y .         T h i s

 3   m a t h e m a t i c a l         c o n c l u s i o n         i s     e s s e n t i a l         t o     e s t a b l i s h i n g         t h e

 4   r i g h t     t o     h a v e     a     r e c o u n t i n g .             T h e r e f o r e ,         t h e     t r i a l       c o u r t

 5   p r o p e r l y       f o u n d       t h a t     t h e     c o n t e s t a n t s           f a i l e d       t o     s h o w     t h a t     a

 6   r e c o u n t i n g       “ w o u l d         h a v e     c h a n g e d           t h e   r e s u l t     o f       t h e     e l e c t i o n

7    o r   r e n d e r e d       i t s       o u t c o m e       u n c e r t a i n . ”             F o r b e s       v .     B e l l ,     8 1 6

8    S . W . 2 d     a t     7 2 4 .         I     a g r e e     t h a t       t h e       t r i a l     j u d g e       p r o p e r l y

9    d i s m i s s e d       t h e     s u i t .

10

11                                                                                _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
12                                                                                R e i d , J .
13




                                                                             - 1 7 -